DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
The amendments filed 6/28/2022 have been entered. Accordingly, all claims are in condition for allowance.

Notice of Allowance

Claims 1, 3, 5-9 and 11-15 are allowed.

The following is an examiner’s statement of reasons for allowance: regarding claims 1, the prior art of record does not show or suggest an assembly having a bowl with cooking basket therein and a cap covering both, where the bowl has a bowl handle outside of an inner volume of the bowl, wherein a housing of the bowl houses a gripping member in a recess of the basket outside of the inner volume of the bowl, the bowl having a first lateral wall that has an upper edge defining an aperture that opens in the first inner volume; and -2-Application No. 16/130,105 wherein the aperture forms a continuation of the recess that is open in the first portion of the housing so that in a first configuration, a section of the recess is completely filled by the gripping member of the cooking basket and in a second configuration, the section of the recess is tightly closed by the cap.
Accordingly dependent claims 3, 5-9 and 11 are also in condition for allowance. 
Regarding claims 12 and 13 the prior art of record does not show or suggest a bowl having a handle with a recess there on top and where the recess further extends beyond the handle along a circumference of a bowl wall, and
wherein a cap is configured to cover said recess to the interior of the bowl in one orientation and to expose the recess to an exterior of the bowl in another orientation, While prior art Mita (US 4,917,262) provides a recess (S, figure 3) that is displaceable by rotation of cap (1, see figure 2), however the recess is not covered from an exterior of the bowl but is filled by the cap, nor does the closing recess extend into the handle (4). 
Accordingly dependent claims 14 and 15 are also in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Spencer H. Kirkwood/Examiner, Art Unit 3761  

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761